                                          
                                          
                                          
                                                                             

 

 Exhibit 10.14

 

 

FIRST AMENDMENT

TO

SECOND AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT

FIRST AMENDMENT, dated as of May 21, 2007 (this “Amendment”), to the Second
Amended and Restated Term Loan Credit Agreement, dated as of February 20, 2007
(as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among (a) WHITEHALL JEWELLERS, INC. (the “Borrower”), a
Delaware corporation having its principal place of business at 125 South Wacker
Drive, Suite 2600, Chicago, Illinois 60606; (b) the lending institutions from
time to time party hereto (collectively, the “Lenders”); and (c) PWJ LENDING LLC
(“Prentice”), a Delaware limited liability company, as administrative agent (in
such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”) for the Agents and the Lenders.

W I T N E S S E T H

WHEREAS, the Borrower and the Lenders are parties to the Credit Agreement,
pursuant to which the Lenders have made loans to the Borrower in the aggregate
principal amount of $75,000,000;

WHEREAS, the Borrower has asked the Senior Lenders (as defined below) to make an
additional term loan to the Borrower in the original principal amount of
$35,000,000;

WHEREAS, in connection with the issuance by LaSalle Bank National Association
(the “L/C Issuer”) of the Term Loan Letter of Credit (as defined below) to the
Senior Term Loan Administrative Agent, which Term Loan Letter of Credit secures
the obligations of the Borrower under the Senior Term Loan Agreement (as defined
below), Prentice has agreed to provide credit support to the L/C Issuer for such
Term Loan Letter of Credit on behalf of the Borrower in the form of a cash
collateral deposit to the L/C Issuer in the aggregate amount of $35,000,000 (the
“Term Loan Letter of Credit Amount”);

WHEREAS, as a condition to Prentice providing the Term Loan Letter of Credit
Amount, the Borrower has agreed to reimburse Prentice for, among other things,
its deposit with the L/C Issuer of the Term Loan Letter of Credit Amount and for
any draws under the Term Loan Letter of Credit pursuant to the terms of the Term
Loan Letter of Credit Reimbursement Agreement (as defined below); and

WHEREAS, the Borrower, the Agents and the Lenders wish to amend certain terms
and conditions of the Credit Agreement as hereafter set forth;

 

 

 

 


--------------------------------------------------------------------------------

 

 

NOW THEREFORE, the Borrower, the Agents and the Lenders, agree as follows:

1.            Definitions. Any capitalized term used and not defined herein
shall have the meaning assigned to such term in the Credit Agreement.

2.            Amendments to Credit Agreement

(a)          New Definitions. Section 1.1 of the Credit Agreement is hereby
amended to add the following defined terms in the appropriate alphabetical
order:

Senior Term Loan Lenders. The lending institutions set forth on Schedule 2.01 to
the Senior Term Loan Agreement, as amended from time to time.

Senior Term Loan Administrative Agent. LaSalle Bank National Association, in its
capacity as administrative agent for the Senior Term Loan Lenders under the
Senior Term Loan Agreement.

Senior Term Loan Agents. LaSalle Bank National Association in its capacity as
administrative agent and collateral agent under the Senior Term Loan Agreement,
and Bank of America, N.A. and Wells Fargo Retail Finance, LLC, each in its
capacity as co-managing agents under the Senior Term Loan Agreement.

Senior Term Loan Agreement. Term Loan and Security Agreement dated as of May 21,
2007 by and among the Borrower, the Senior Term Loan Lenders and the Senior Term
Loan Agents.

Senior Term Loan Collateral Agent. LaSalle Bank National Association, in its
capacity as collateral agent for the Senior Term Loan Lenders under the Senior
Term Loan Agreement.

Senior Term Loan Collateral/Administrative Agent. Collectively, the Senior Term
Loan Collateral Agent and the Senior Term Loan Administrative Agent.

Senior Term Loan Documents. In each case as the following terms are defined
under the Senior Term Loan Agreement: the Agreement, each Term Note, and each
other instrument or agreement now or hereafter executed and delivered in
connection therewith, each as amended and in effect from time to time.

Term Loan Letter of Credit. The standby letter of credit issued by LaSalle Bank
National Association, for the benefit of, and the original of which has been
delivered to the Senior Term Loan Administrative Agent.

Term Loan Letter of Credit Reimbursement Agreement. Reimbursement Agreement
dated as of May 21, 2007 between the Borrower and Prentice.

 

 

 

- 2 -

 

 

 


--------------------------------------------------------------------------------

 

 

(b)          Existing Definitions. The following defined terms in Section 1.1 of
the Credit Agreement are hereby amended and restated in their entirety to read
as follows:

Intercreditor Agreement. That certain Third Amended and Restated Intercreditor
Lien and Subordination Agreement entered into by and among the Collateral Agent,
on behalf of the Lenders, the Senior Term Loan Collateral/Administrative Agent,
on behalf of the Senior Term Loan Agents and the Senior Term Loan Lenders,
Prentice, in its individual capacity, and the Senior Collateral Agent, on behalf
of the Senior Lenders, dated as of May 21, 2007, as the same may be amended,
modified or restated from time to time.

(c)          Restrictions on Indebtedness. Section 9.1 of the Credit Agreement
is hereby amended by adding “including, without limitation, Indebtedness to the
Senior Term Loan Lenders and the Senior Term Loan Agents arising under any of
the Senior Term Loan Documents, and Indebtedness to Prentice arising under the
Term Loan Letter of Credit Reimbursement Agreement" after “Lenders" in clause
(j).

(d)          Amendments of Senior Term Loan Documents. Article 9 is amended by
adding Section 9.15 as follows:

“Amendments of Senior Term Loan Documents. The Borrower will not, and will not
permit any Subsidiary to, amend, modify, alter, increase, or change any of the
terms or conditions of (or permit the amendment, modification, alteration,
increase or other change in any manner of) any of the Senior Loan Documents if
such amendment, modification, alteration, increase or other change would:

(a)      cause the principal amount of the Obligations as defined in and under
the Senior Term Loan Agreement to exceed $35,000,000; or

(b)      increase the interest rate applicable to any obligation in respect of
Indebtedness under the Senior Term Loan Agreement by more than 200 basis points
above the rate of interest applicable to such obligation under the Senior Term
Loan Agreement (as in effect on the date hereof) (except in connection with (A)
the imposition of a default rate of interest in accordance with the terms of the
Senior Term Loan Documents or (B) as expressly contemplated by the definitions
of the terms “Base Rate" and “LIBOR Rate", respectively, in each case as set
forth in the Senior Term Loan Documents (as in effect on the date hereof))."

(e)          Events of Default. Section 13.1(f) of the Credit Agreement is
hereby amended by adding “under the Senior Term Loan Agreement, under the Term
Loan Letter of Credit Reimbursement Agreement," after “Senior Loan Documents".

(f)           Appointments of the Agents. Section 15.1(c)(i)(A) of the Credit
Agreement is hereby amended by adding “under the Senior Term Loan Agreement and
under the Term Loan Letter of Credit Reimbursement Agreement," after “Senior
Loan Documents,”.

 

 

 

- 3 -

 

 

 


--------------------------------------------------------------------------------

 

 

(g)          Actions Requiring or Directed by Unamious Lenders. Article 15 is
amended by adding Section 15.14(i) as follows:

“Any amendment of Section 9.15.”

3.            Conditions to Effectiveness. The effectiveness of this Amendment
is subject to the following conditions precedent:

(a)          Before and after giving effect to the Senior Term Loan Agreement,
the Term Loan Letter of Credit Reimbursement Agreement, and to the application
of the proceeds therefrom, the representations and warranties contained herein,
in the Credit Agreement and the other Loan Documents shall be true and correct
on and as of the date hereof, as though made on and as of such date, except that
any such representations and warranties that expressly relate to a specific date
shall be true and correct on and as of such date; and no event shall have
occurred or would result from the making of the Term Loan (as defined in the
Senior Term Loan Agreement) or from the application of the proceeds therefrom
that would constitute an Event of Default or a Default; and

(b)          The Administrative Agent shall have received on or before the date
hereof, each in form and substance satisfactory to the Administrative Agent:

(i)           counterparts of this Amendment which bear the signatures of the
Borrower, the Agents and the Lenders;

(ii)          a certificate of status with respect to the Borrower, dated within
30 days of the date hereof, issued by the appropriate officer of the
jurisdiction of incorporation of the Borrower, indicating that such Borrower is
in good standing in such jurisdiction;

(iii)         a certificate of an authorized officer of the Borrower, dated as
of the date hereof, certifying (A) that the Articles of Incorporation and Bylaws
of such Borrower have not been amended or otherwise modified since the Closing
Date and that the copies thereof previously delivered to the Lenders are true,
correct and complete, and (B) as being true, correct and complete the copies
attached to such certificate of the resolutions of the Board of Directors of the
Borrower approving this Amendment, the Senior Term Loan Agreement, the Term Loan
Letter of Credit Reimbursement Agreement, and the Credit Agreement and the other
Loan Documents, as amended by this Amendment; and

(iv)         a certificate of a duly authorized officer of the Borrower, dated
as of the date hereof, certifying the names and true signatures of the officers
of the Borrower authorized to sign this Amendment, the Senior Term Loan
Agreement and the Term Loan Letter of Credit Reimbursement Agreement.

 

 

 

- 4 -

 

 

 


--------------------------------------------------------------------------------

 

 

4.            Representations and Warranties. The Borrower represents and
warrants to the Agents and the Lenders as follows:

(a)          Authorization, Etc. The execution, delivery and performance by the
Borrower of this Amendment, the Senior Term Loan Agreement, the Term Loan Letter
of Credit Reimbursement Agreement, and the performance by the Borrower of the
Credit Agreement and the other Loan Documents, as amended hereby, (i) have been
duly authorized by all necessary action, (ii) do not and will not contravene the
Borrower's charter or by-laws, any applicable law or any contractual restriction
binding on or otherwise affecting it or any of its properties, (iii) do not and
will not result in or require the creation of any lien (other than pursuant to
any Loan Document) upon or with respect to any of its properties, and (iv) do
not and will not result in any suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
operations or any of its properties.

(b)          Governmental Approvals. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or other
regulatory body is required in connection with the due execution, delivery and
performance by the Borrower of this Amendment, the Senior Term Loan Agreement or
the Term Loan Letter of Credit Reimbursement Agreement, or for the performance
of the Credit Agreement and the other Loan Documents, as amended hereby.

(c)          Enforceability of Loan Documents. Each of this Amendment, the
Senior Term Loan Agreement, the Term Loan Letter of Credit Reimbursement
Agreement, the Credit Agreement and each other Loan Document to which the
Borrower is a party, as amended hereby, is a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as such enforceability may be limited by or subject to any bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors' rights generally.

5.            Continued Effectiveness of the Credit Agreement

(a)          Ratifications. Except as otherwise expressly provided herein,
(i) the Credit Agreement and the other Loan Documents are, and shall continue to
be, in full force and effect and are hereby ratified and confirmed in all
respects, except that on and after the date hereof (A) all references in the
Credit Agreement to “this Agreement", “hereto", “hereof", “hereunder" or words
of like import referring to the Credit Agreement shall mean the Credit Agreement
as amended by this Amendment and (B) all references in the other Loan Documents
to the “Credit Agreement", “thereto", “thereof", “thereunder" or words of like
import referring to the Credit Agreement shall mean the Credit Agreement as
amended by this Amendment, and (ii) the execution, delivery and effectiveness of
this Amendment shall not operate as an amendment of any right, power or remedy
of the Agents and the Lenders under the Credit Agreement or any other Loan
Document, nor constitute an amendment of any provision of the Credit Agreement
or any other Loan Document.

(b)          No Waivers. This Amendment is not a waiver of, or consent to, any
Default or Event of Default now existing or hereafter arising under the Credit
Agreement or any other Loan Document and each Agent and each Lender expressly
reserves all of its rights

 

 

- 5 -

 

 

 


--------------------------------------------------------------------------------

 

and remedies under the Credit Agreement and the other Loan Documents, under
applicable law or otherwise.

(c)          Amendment as Loan Document. The Borrower confirms and agrees that
this Amendment shall constitute a Loan Document under the Credit Agreement.
Accordingly, it shall be an Event of Default under the Credit Agreement if any
representation or warranty made or deemed made by the Borrower under or in
connection with this Amendment shall have been incorrect in any material respect
when made or deemed made or if the Borrower fails to perform or comply with any
covenant or agreement contained herein.

6.            Miscellaneous

(a)          This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.

(b)          Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.

(c)          This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.

(d)          THE BORROWER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE ACTIONS OF THE
AGENTS AND THE LENDERS IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

(e)          The Borrower will pay on demand all reasonable and documented fees
and out-of-pocket costs and expenses of the Agents in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable and documented fees and out-of-pocket disbursements
and other client charges of Schulte Roth & Zabel LLP.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

- 6 -

 

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

(Signature page to First Amendment to Second Amended and Restated Term Loan
Credit Agreement)

IN WITNESS WHEREOF, the undersigned have duly executed this First Amendment to
Second Amended and Restated Term Loan Credit Agreement as of the date first set
forth above.

 

BORROWER:

WHITEHALL JEWELLERS, INC.


By:/s/ Edward Dayoob            
Name: Edward Dayoob            
Title: CEO & President            

 

 

 

First Amendment to Second Amended and Restated Term Loan Credit Agreement

 

 

 


--------------------------------------------------------------------------------

 

 

(Signature page to First Amendment to Second Amended and Restated Term Loan
Credit Agreement)

 

 

AGENTS:

PWJ LENDING LLC, as Administrative Agent and as Collateral Agent


By: /s/ Matthew Hoffman           
Name: Matthew Hoffman            
Title: General Counsel                 

 

 

 

First Amendment to Second Amended and Restated Term Loan Credit Agreement

 

 

 


--------------------------------------------------------------------------------

 

 

(Signature page to First Amendment to Second Amended and Restated Term Loan
Credit Agreement)

 

 

LENDERS:

PWJ LENDING LLC, as a Lender


By: /s/ Matthew Hoffman          
Name: Matthew Hoffman        
Title: General Counsel            

 

 

 

First Amendment to Second Amended and Restated Term Loan Credit
Agreement

 

 

 


--------------------------------------------------------------------------------

 

 

(Signature page to First Amendment to Second Amended and Restated Term Loan
Credit Agreement)

 

 

HOLTZMAN OPPORTUNITY FUND, L.P., as a Lender

By: Holtzman Financial Advisors, LLC, its
General Partner

By: SH Independence, LLC, its Managing
Member


By: /s/ Seymour Holtzman            
Name:
Title:

 

 

 

 

 

First Amendment to Second Amended and Restated Term Loan Credit
Agreement

 

 

 

 

 